UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 17, 2011 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 1-14174 58-2210952 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfythe filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On October 17, 2011, AGL Resources Inc. (the “Company”) issued a press release announcing that its third quarter 2011 earnings results are expected to be in the range of $(0.07) to $(0.01) per diluted share. These results are principally due to lower contributions from the Wholesale Services segment driven by a number of factors including: lower natural gas price spreads; lower volatility in the natural gas wholesale market; and the effect of new pipeline constraints and a lack of available pipeline transportation capacity.As a result, the company expects full-year 2011 earnings to be in the range of $2.90 to $3.00 per diluted share, compared to its previously announced guidance of $3.10 to $3.20 per diluted share. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. The information in the preceding paragraph, as well as Exhibit 99.1 referenced therein, shall not be deemed “filed”for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor incorporated by reference in any filing under the Securities Act of 1933, as amended, unless AGL Resources Inc. expressly so incorporates such information by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibit Exhibit No. Description Press release dated October 17, 2011 regarding 2011 third quarter and full-year earnings results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AGL RESOURCES INC. (Registrant) Date:October 18, 2011 /s/Paul R. Shlanta Paul R. Shlanta Executive Vice President, General Counsel and Chief Ethics and ComplianceOfficer Exhibit Index Exhibit No. Description Press release dated October 17, 2011 regarding 2011 third quarter and full-year earnings results.
